10 So. 3d 1222 (2009)
In re James D. SLACK.
No. 2009-OB-1313.
Supreme Court of Louisiana.
June 17, 2009.

ORDER
The Office of Disciplinary Counsel ("ODC") commenced an investigation into numerous complaints of serious professional misconduct filed against respondent. These matters involve a pattern of neglect, *1223 failure to communicate with clients, and failure to refund unearned fees. Respondent has failed to cooperate with the ODC in its investigation of these complaints. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by James D. Slack, Louisiana Bar Roll number 12124, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of James D. Slack for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that James D. Slack shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana